                                UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                                                          :
HARVEY HALBERT AUTEN                                            :     BK. No. 5:20-bk-00578-RNO
                                   Debtor                       :
                                                                :     Chapter No. 13
FREEDOM MORTGAGE CORPORATION                                    :
                     Movant                                     :
                 v.                                             :
HARVEY HALBERT AUTEN                                            :
                     Respondent                                 :

 OBJECTION OF FREEDOM MORTGAGE CORPORATION TO CONFIRMATION OF
                   THE DEBTOR’S CHAPTER 13 PLAN

        Movant, FREEDOM MORTGAGE CORPORATION (hereinafter referred to as "Movant"), by its
attorneys Phelan Hallinan Diamond & Jones, LLP hereby objects to confirmation of the Debtor's Chapter 13
Plan as follows:
        1.         Movant is FREEDOM MORTGAGE CORPORATION.
        2.         Debtor, Harvey Halbert Auten and Carina M Auten, are the owners of the property located at
1791 EASTON TPKE, LAKE ARIEL, PA 18436.
        3.         On April 22, 2020, Movant filed Proof of Claim listing pre-petition arrears in the amount of
$14,070.39. A copy of the Proof of Claim is attached hereto as Exhibit "A" and made a part hereof.
        4.         Debtor's Plan fails to cure the delinquency pursuant to 11 U.S.C. §1322(b)(5). Debtor's Plan
currently does not provide for arrears payments to Movant and attempts to cramdown Movant’s secured claim.
A copy of the Debtor’s Chapter 13 Plan has been attached as Exhibit “B”.
        5.         Movant objects to Debtors' Plan as it is underfunded and further objects to the Debtor’s
proposed valuation of the collateral.
        6.         Additionally, Debtor’s Plan fails to provide for the full monthly post-petition payment owed to
Movant under the terms of the Note and Mortgage. Movant objects to any post-petition payment amount less
than 100% of what is required. Accordingly, confirmation of Debtor’s proposed Plan should be denied.
        WHEREFORE, FREEDOM MORTGAGE CORPORATION respectfully requests that this
Honorable Court deny confirmation of the Debtor's Chapter 13 Plan.
                                               Respectfully Submitted,

                                               /s/ Mario J. Hanyon, Esquire
                                               Mario J. Hanyon, Esq., Id. No.203993
                                               Phelan Hallinan Diamond & Jones, LLP
                                               1617 JFK Boulevard, Suite 1400
                                               One Penn Center Plaza
                                               Philadelphia, PA 19103
                                               Phone Number: 215-563-7000 Ext 31340
                                               Fax Number: 215-568-7616
                                               Email: mario.hanyon@phelanhallinan.com




Case 5:20-bk-00578-RNO                  Doc 16 Filed 04/24/20 Entered 04/24/20 18:56:16                    Desc
                                        Main Document    Page 1 of 7
                            Exhibit “B”




Case 5:20-bk-00578-RNO   Doc 16 Filed 04/24/20 Entered 04/24/20 18:56:16   Desc
                         Main Document    Page 2 of 7
Case
Case5:20-bk-00578-RNO
     5:20-bk-00578-RNO Doc
                       Doc16
                           7 Filed
                               Filed02/17/20
                                    04/24/20 Entered
                                              Entered02/17/20
                                                     04/24/2016:13:03
                                                              18:56:16 Desc
                                                                       Desc
                       Main Document     Page 3
                                              1 of 7
                                                   5
Case
Case5:20-bk-00578-RNO
     5:20-bk-00578-RNO Doc
                       Doc16
                           7 Filed
                               Filed02/17/20
                                    04/24/20 Entered
                                              Entered02/17/20
                                                     04/24/2016:13:03
                                                              18:56:16 Desc
                                                                       Desc
                       Main Document     Page 4
                                              2 of 7
                                                   5
Case
Case5:20-bk-00578-RNO
     5:20-bk-00578-RNO Doc
                       Doc16
                           7 Filed
                               Filed02/17/20
                                    04/24/20 Entered
                                              Entered02/17/20
                                                     04/24/2016:13:03
                                                              18:56:16 Desc
                                                                       Desc
                       Main Document     Page 5
                                              3 of 7
                                                   5
Case
Case5:20-bk-00578-RNO
     5:20-bk-00578-RNO Doc
                       Doc16
                           7 Filed
                               Filed02/17/20
                                    04/24/20 Entered
                                              Entered02/17/20
                                                     04/24/2016:13:03
                                                              18:56:16 Desc
                                                                       Desc
                       Main Document     Page 6
                                              4 of 7
                                                   5
Case
Case5:20-bk-00578-RNO
     5:20-bk-00578-RNO Doc
                       Doc16
                           7 Filed
                               Filed02/17/20
                                    04/24/20 Entered
                                              Entered02/17/20
                                                     04/24/2016:13:03
                                                              18:56:16 Desc
                                                                       Desc
                       Main Document     Page 7
                                              5 of 7
                                                   5
